SUMMARY OPINION
LESLIE, Judge.
FACTS
Respondent Patricia Nevins was executive director of Christopher Street, Inc., a clinic in Minneapolis which performed chemical dependency and other forms of counseling. She was charged with 15 counts of theft by false representation and one count of fraud in obtaining credit. The charges stemmed from complaints that Christopher Street was billing insurance companies and government agencies for services for which Christopher Street was not entitled to reimbursement. Nevins pleaded guilty to six counts of theft by false representation in exchange for dismissal of all other charges against her. The trial court stayed imposition of sentence on the condition that Nevins serve a six month term in the workhouse. The presumptive sentence was an executed sentence of 22 months in prison.
DECISION
In departing dispositionally, the trial court stated:
The Court feels the circumstances surrounding the offenses, the defendant’s motivation for committing the offense, and the defendant’s lack of personal gain make the dispositional departure more appropriate, reasonable and equitable.
We have reviewed the circumstances and cannot say the trial court abused its discretion. State v. Kindem, 313 N.W.2d 6 (Minn.1981).
Affirmed.